Title: To James Madison from John Page, 24 January 1814 (Abstract)
From: Page, John
To: Madison, James


        § From John Page. 24 January 1814, Boston. “The Undersigned having been disappointed in his Just Expectations, of being Appointed a Collector for this, or the County of Middlesex, being therefrom prevented by powerfull Names, & a person appointed for Middlesex than whom, I could have mentioned a hundred Genen there, infinitely more deserving—& who never changed sides, or cursed the Republican Administration.
        “Yet the president of the U.S will not be the less ready to excuse the Trouble given by this Address, & More especially so, as it contains Opinions of a public Nature, & which may lead to a Legislative Consideration, … The measures which have been wisely adopted under your Admn: having for their tendency, so to press on our Enemies, as to bring them to a sense of our Rights, have been in this Section of the Union, so Wickedly & unconstitutionally, opposed by the Federal printers, Merchants, & the most of the Clergy, that a large proportion of the Honor, patriotism, virtue, & the sacred obligations of Oaths, have vanished into the Shadow of a shade. Being an Independent Citizen, & having very little Business I pass much of my Time in the No American Insurance office, where the Republicans converce freely, & from my Knowlededge of Men, I am clearly of opinion, that more perjuries have been committed within five years, in this Section of the U S, I say Boston than have been, from the adoption of the federal Constitution to that Time. This Stigma I apply to Masters Merchants, Jurors & Witnesses in the federal Court, by Reason of which, I sincerely am of opinion that the Revenue has been defrauded of more than 200’000 annually—so that the Invoices would not amount to so much as the Bales cost by 10 20 to 40 p Cent. How then can a remedy be devised, my opinion is, that the Secretary of the Treasury be positively ordered to instruct each Collector to open every Bale, Bundle, Box, & Trunk; & examine them by the Invoice, & that the Merchandise found undervalued be confiscated, & this Idea is not the less Necessary, in the Event of peace, when the double Duties will continue one year, unless the above mode, or some other as effectual is adopted, the revenue will be diminashed thro. the Union, at least one Million of Dollars on the first Importation—as most of the Importers are formed into Co one partner on the other side of the Water, who packs the Goods, & forms the Invoice, the fraud by this mode is easily performed, some Instances of the Kind I have known, I have imported no Goods since the Adoption of the federal Constitution.
        “By my Ideas One moral Effect would be of Importance, it would lessen oaths, & prevent perjuries. I would continue my observations, & say, that at Certain Wharfs, only, should Vessels from England &c be permitted to land their, Goods, Again, as it respects the Marshals, & Clerks of Court, fees. This Day a most powerfull Complaint was made against the Clerk of this Section his fees amoun[t]ing to 900 $ on one prize—which came out of the Sailors who ventured their Lives for the property. Mr Benja Austin Loan officer was of opinion, that the Law ought to impower the president to appoint the Clerks of Courts, it has been repeatedly asserted in the Office, that the Marshall & Clerk make, as things now are, 10 or 15 thousand Dollars Each Annually. The present Clerk is a most violent Fedralist—the surplus fees of each of these officers, when they amount to more than 2000 $ a year, should go to the US. I mentioned to Thomas Melvill Esq of

the Custom House these observations on Bales Boxes &c—he Answer’d me by saying, it might have an Effect on the Debentor Laws. I answered him by observing that each package might be so marked with Seals &c&c as to Identify them, but I am of opinion, that too many Frauds have been practiced under that Idea debenter—to have that priviledge discontinued. Believing that your highest temporal Aim is, to make an honorable peace for the US—so while writing, my ejaculations are, that you may, & thereby Confound, your undeserved, Enemies. The president will please to pardon me for arresting his Attention, under the pressure of his weighty Concerns—& tho. I cannot expect any reply, a few lines approbating my good Intentions would be highly gratifying to me.”
      